Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 1 of 10




           EXHIBIT V
      Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 2 of 10



               NUNS INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the contemporaneously submitted response to Question 62.

Background:

On October 16, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171016-
8576) concerning an incident that occurred near 1210 Nuns Canyon Road, Glen Ellen, Sonoma
County (“the Nuns 1 incident location” as defined by the CPUC’s December 7, 2017, letter).
When PG&E was granted access to the Nuns 1 incident location, PG&E observed that the top
section of a green, healthy Alder tree had broken and was laying on the ground near one of three
conductors of a downed open wire secondary service of the Dunbar 1101 (12 kV) Circuit, which
serves the residence of 1210 Nuns Canyon Road, Glen Ellen, CA 95442. The Alder tree was
rooted approximately 30 feet from the overhead secondary service conductors.

On the same day that PG&E filed its report concerning the Nuns 1 incident location, PG&E
identified downed primary conductors on the Dunbar 1101 (12 kV) Circuit near Fuse 15877 on
Nuns Canyon Road, Glen Ellen, Sonoma County (“the Nuns 2 incident location” as defined by
the CPUC’s December 7, 2017, letter). The Nuns 2 incident location is approximately 0.4 miles
away and downstream from the Nuns 1 incident location. PG&E notified CAL FIRE regarding
the Nuns 2 incident location on October 16, 2017. CAL FIRE released the Nuns 2 incident
location on October 18, 2017, and did not request any electric facilities from the Nuns 2 incident
location. PG&E filed an Electric Safety Incident Report (Incident No. 171031-8606) for the
Nuns 2 incident location on October 31, 2017.

According to CAL FIRE’s website, the “Nuns fire” consists of six different fires: Nuns, Adobe,
Norrbom, Pressley, Partrick and Oakmont, and the Nuns fire started at 10:00 PM on October 8,
2017.

Incident Overview:

The Nuns 1 incident location:




CONFIDENTIAL
                                           Page 1 of 9
      Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 3 of 10




The Nuns 2 incident location:




At 10:18 PM on October 8, two smart meters at service points 3907724505 and 3907723505,
located downstream of the Nuns 1 incident location, both reported a Last Gasp event. At 10:51
PM, Line Recloser 47964 operated and reclosed, resulting in an approximately 10-second outage
at the Nuns 1 and Nuns 2 incident locations. At approximately 12:01 AM on October 9, the
Dunbar 1101 Circuit Breaker was remotely opened via SCADA, de-energizing the incident
location. This was done at the request of CAL FIRE to de-energize the area due to fire activity.

According to PG&E records, on October 11, a Troubleman was the first responder to the incident
locations after the fire started. When the Troubleman attempted to access the incident locations,
he patrolled Nuns Canyon Road just past where the road intersects with Highway 12. However,
per the Troubleman, Nuns Canyon Road was impassable due to both (1) a downed tree laying
across the road (which was not near any PG&E lines), and (2) a private citizen who parked his
car on the road and prevented traffic from passing through.

CAL FIRE released the Nuns 1 incident location on October 16 and PG&E accessed the Nuns 1
incident location on the same day. PG&E identified a green, healthy Alder tree whose top
section had broken and was laying on the ground near one of three conductors of a downed open
wire secondary service of the Dunbar 1101 Circuit. The Alder tree was rooted approximately 30
feet from the overhead secondary service conductors. The conductors were 1/0 Al (Aluminum,
Bare) installed in 1953.

On October 16, PG&E notified CAL FIRE that it had identified downed primary conductors near
Fuse 15877 at the Nuns 2 incident location. CAL FIRE did not request any electric facilities.

On October 17, the Dunbar 1101 Circuit Breaker was closed, but the Nuns 1 and Nuns 2 incident
locations remained de-energized because Line Recloser 47964 was open.

Upon CAL FIRE’s release of the Nuns 2 incident location on October 18, PG&E found a green,
healthy Douglas Fir tree broken at its base and laying on primary distribution conductors, and
steel messenger cables supporting the telephone and CATV conductors. PG&E observed a
broken pole and electric and communication wires down. The conductors were 6CU (Copper)
installed in 1961.

At 5:39 PM on October 21, PG&E closed Line Recloser 47964, restoring power to the Nuns 2
incident location. However, power was not restored to the Nuns 1 incident location at this time


CONFIDENTIAL
                                          Page 2 of 9
      Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 4 of 10



because the transformer serving the Nuns 1 incident location remained disconnected. On
October 23, PG&E completed repair work and restored power to the Nuns 1 incident location.

Evidence Collection:

At the Nuns 1 incident location, PG&E believes CAL FIRE took possession of: (1) an insulator;
(2) an Alder tree limb; (3) aluminum secondary conductors; and (4) wood pins. PG&E took
possession of: (1) parts of a Red Alder tree (including its base, trunk, pole break, lower branch,
and top pieces); (2) parts of a willow tree; and (3) conductors near the incident span. PG&E is
unaware of whether CAL FIRE collected additional evidence at the Nuns 1 incident location.

The Nuns 2 incident location was released by CAL FIRE on October 18. On October 20, PG&E
collected a section of downed conductors and an insulator. PG&E also took possession of other
evidence on the dates indicated: a conductor located north of pole 102036548 (November 1),
another conductor located north of pole 102036548 and an insulator from pole 102036548
(November 7), AT&T cables (November 17), and copper wire conductors (November 21). To
PG&E’s knowledge, CAL FIRE has not collected any electric facilities from the Nuns 2 incident
location.

Timeline:

                                              Nuns
                    Event                        CPUC Bates Number             CAL FIRE Bates
                                                     Reference                Number Reference
October 8, 2017, 10:00 PM: According to
CAL FIRE’s website, the Nuns fire started at
10:00 PM on October 8, 2017.
October 8, 2017, 10:18 PM: Two smart                                         PGE-CF_00000027
meters at service points 3907724505 and
3907723505 both reported a Last Gasp event.
October 8, 2017, 10:51 PM: Line Recloser         PGE-CPUC_00007893           PGE-CF_00000002
47964 operated and reclosed, resulting in an     PGE-CPUC_00007896           PGE-CF_00000027
approximately 10- second outage at the Nuns
1 and Nuns 2 incident locations.
October 9, 2017, 12:01 AM: The Dunbar            PGE-CPUC_00013124,          PGE-CF_00136070,
1101 Circuit Breaker was remotely opened via     at 124                      at 070
SCADA, de-energizing the incident location.
This was done at the request of CAL FIRE to
de-energize the area due to fire activity.
October 11, 2017: PG&E first responder
attempted to access the incident locations by
patrolling Nuns Canyon Road just past where
the road intersects with Highway 12.
However, per the PG&E first responder, Nuns
Canyon Road was impassable due to both (1)

CONFIDENTIAL

                                           Page 3 of 9
      Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 5 of 10



                                             Nuns
                    Event                       CPUC Bates Number      CAL FIRE Bates
                                                    Reference         Number Reference
a downed tree laying across the road (which
was not near any PG&E lines), and (2) a
private citizen who parked his car on the road
and prevented traffic from passing through.
October 16, 2017: Nuns 1 incident location
released by CAL FIRE and PG&E accesses
the incident location. PG&E identified
downed primary conductors at the Nuns 2
incident location and notified CAL FIRE.
October 17, 2017, 1:42 PM: Dunbar 1101           PGE-CPUC_00013124,   PGE-CF_00136070,
Circuit Breaker was closed, but power did not    at 124 to 125        at 070 to 071
flow to the Nuns 1 and Nuns 2 incident
locations because Line Recloser 47964 was
open.
October 18, 2017: CAL FIRE released the
Nuns 2 incident location and PG&E was
granted access.
October 21, 2017, 5:39 PM: Line Recloser         PGE-CPUC_00013124,   PGE-CF_00136070,
47964 closed, restoring power to the Nuns 2      at 125               at 071
incident location, but power was not restored
to the Nuns 1 incident location because the
transformer serving Nuns 1 incident location
remained disconnected.
October 23, 2017: PG&E completed repair          PGE-CPUC_00015765
work at the Nuns 1 incident location.
October 23, 2017, 2:04 PM: Power restored to
the Nuns 1 incident location.




CONFIDENTIAL
                                          Page 4 of 9
      Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 6 of 10



Source List:

Source                    Brief Description
PGE-CPUC_00017161         Log of Evidence PG&E Collected (amended response)
PGE-CPUC_00012216         Log of Evidence Collected by CAL FIRE (amended response)
PGE-CPUC_00013124         ILIS Outage Report XX-XXXXXXX
PGE-CPUC_00015765         Electric Overhead Tag #113744581
PGE-CPUC_00007893         SCADA data produced in response to CPUC Q25 for Nuns 1
PGE-CPUC_00007896         SCADA data produced in response to CPUC Q25 for Nuns 2
PGE-CPUC 00001211         Single line diagram for Nuns 1
PGE-CPUC 00001212         Single line diagram for Nuns 2
Response to Question      12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
35
Response to Question      12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
36
Nuns 1 Initial Electric   10/16/2017 Nuns 1 Initial Electric Incident Report to the CPUC,
Incident Report           http://www.cpuc.ca.gov/uploadedFiles/
                          CPUC_Public_Website/Content/Safety/USRB_FW_%20Electric%20S
                          afety%20Incident%20Reported-
                          %20PGE%20Incident%20No_%20%20171016-8576.pdf.
Nuns 2 Initial Electric   10/31/2017 Nuns 2 Initial Electric Incident Report to the CPUC,
Incident Report           http://www.cpuc.ca.gov/uploadedFiles/
                          CPUC_Public_Website/Content/Safety/USRB_FW_%20Electric%20S
                          afety%20Incident%20Reported-
                          %20PGE%20Incident%20No_%20%20171031-8606(1).pdf.
Nuns 1 Electrical         11/13/2017 20-Day Electric Incident Report to the CPUC (171016-
Safety Incident Report    8576)
Nuns 2 Electrical         11/30/2017 20-Day Electric Incident Report to the CPUC (171031-
Safety Incident Report    8606)
CAL FIRE Website          “Nuns / Adobe / Norrbom / Pressley / Partrick / Oakmont (Central
                          LNU Complex) Incident Description”,
                          http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_id=
                          1868 (last updated Feb. 9, 2018).
AMI Smart Meter Data      AMI data from 10/8 for smart meter 1009064206 (produced to CAL
                          FIRE at PGE-CF_00000027), AMI data from 10/8 and 10/21 for smart
                          meters 1007801533 and 1010037531, and AMI data from 10/23 for
                          smart meter 1009064206.




CONFIDENTIAL

                                           Page 5 of 9
      Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 7 of 10



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.
CONFIDENTIAL
                                             Page 6 of 9
      Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 8 of 10



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.



CONFIDENTIAL

                                           Page 7 of 9
      Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 9 of 10



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.
CONFIDENTIAL
                                          Page 8 of 9
     Case 3:14-cr-00175-WHA Document 956-22 Filed 12/31/18 Page 10 of 10



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL

                                           Page 9 of 9
